Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 26, 2014

                                      No. 04-14-00436-CV

Judith ZAFFIRINI, David H. Arredondo and Clarissa N. Chapa, As Co-Trustees of the Exempt
                            Trust of Rocio Gonzalez Guerra,
                                       Appellants

                                                 v.

                                       Rocio G. GUERRA,
                                            Appellee

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2008-PB7-000016-L2
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
Sitting:       Catherine Stone, Chief Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


       On October 15, 2014, the parties were notified that this appeal was set for submission on
November 5, 2014. On November 5, 2014, at 5:18 p.m., appellee filed a sur-reply brief.
Appellants have filed a motion to strike the sur-reply brief.

        Rule 8.5(b) of the Fourth Court of Appeals Local Rules provides that a party may not file
a post-submission brief without obtaining this court’s permission. 4th Tex. App. (San Antonio)
Loc. R. 8.5(b). In the sur-reply brief, appellee relies on this court’s order dated October 3, 2014,
cautioning the parties that this court would not consider any evidence that was not specifically
offered and admitted at the hearing concerning the temporary injunction. This court’s prior order
did not, however, grant appellee permission to file a sur-reply brief. If appellee was concerned
that the appellee’s brief cited evidence that this court would not consider, appellee should have
sought this court’s permission to file an amended appellee’s brief or a post-submission sur-reply
brief. 4th Tex. App. (San Antonio) Loc. R. 8.4, 8.5(b). Because appellee did not obtain this
court’s permission to file the sur-reply brief, the appellant’s motion to strike is GRANTED, and
the sur-reply brief is stricken from this court’s record.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of November, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court